IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


IN RE: GENERAL STATEWIDE                    : Nos. 531 and 532 Judicial
JUDICIAL EMERGENCY                          : Administration Docket
                                            :



          EMERGENCY ORDER OF STATEWIDE JUDICIAL ADMINISTRATION
             APPLICABLE FROM MAY 1, 2020, THROUGH JUNE 1, 2020


PER CURIAM


      AND NOW, this 28th day of April, 2020, pursuant to Rule of Judicial

Administration 1952(A) and the Pennsylvania Supreme Court’s constitutionally-

conferred general supervisory and administrative authority over all courts and

magisterial district judges, see PA. CONST. art. V, §10(a), this Court DIRECTS that the

general, statewide judicial emergency declared in this Court’s Order of March 16, 2020,

IS EXTENDED through June 1, 2020.

      From the time of the Court’s Order of March 16, 2020, Pennsylvania’s courts

have remained operational, albeit with significant limitations due to the current

pandemic, including restricted public access to court facilities. Beginning May 4, 2020,

unless otherwise provided by a local emergency order, Pennsylvania courts generally

SHALL BE OPEN to conduct all court business. However, all IN-PERSON ACCESS

AND PROCEEDINGS SHALL BE STRICTLY LIMITED according to the terms of this

Order or a more restrictive order issued by a local court under its authorized emergency

powers.
       The courts’ priorities SHALL REMAIN CENTERED on their critical functions;1

however, courts SHALL PUT FORWARD THEIR BEST EFFORTS to accomplish the

timely administration of justice in all other matters, subject to the constraints and safety

considerations set forth below.

       This Order prospectively replaces the Second Supplemental Order of April 1,

2020, issued at the above dockets, which SHALL REMAIN IN EFFECT until that Order

expires on its own terms. The explanatory background information set forth in that

Order, as well as the Order of March 18, 2020, is incorporated here by reference.

       The Court further explains and DIRECTS as follows:


                                     I. Background

       Per the request of the Commonwealth’s Secretary of Health, Pennsylvania courts

have been generally closed to the public for over one month, subject to a series of

general and specific directives and exceptions centered on the continuous performance

of the courts’ most critical functions. The Secretary’s concern -- shared by all Justices

of this Court -- is with safeguarding the health and safety of court personnel, court

users, and members of the public in light of the risks posed by the COVID-19 virus. In

view of the ongoing public health crisis, this Court finds that a further extension of the

statewide judicial emergency is necessary.




1 As reflected below, the present Order employs the term “critical functions” to include
the tasks referred to in prior orders as “essential” ones. This approach recognizes that -
- since the prevailing circumstances have required several extensions of this Court’s
emergency declaration -- it has now become incumbent upon the courts to undertake a
broader range of functions to assure the proper administration of justice.


                      [531 & 532 Judicial Administration Docket - 2]
       Some local courts have utilized the procedures specified in Rule of Judicial

Administration 1952 and/or this Court’s prior orders to declare local emergencies. Such

local emergencies REMAIN IN FULL FORCE AND EFFECT, empowering President

Judges in those districts to continue to exercise emergency powers under Rule

1952(B)(2). Extant local emergency orders and directives, including any provisions of

these affecting time calculations or deadlines, SHALL REMAIN IN FULL FORCE AND

EFFECT until they expire or are rescinded locally.

       Should other President Judges deem it prudent to exercise emergency powers

above and beyond the authority and latitude provided in this Order, they may file a

declaration of an emergency in their districts with the Supreme Court Prothonotary in

the Eastern, Western, or Middle District Office, as appropriate for the particular local

judicial district. Such a declaration generally SHALL BE SELF-EFFECTUATING subject

to any subsequent order by this Court or the local court, with the understanding that the

temporary suspension or modification of any statewide court rules other than those

addressed in this Order shall first require an application to this Court pursuant to Rule of

Judicial Administration 1952(B)(2)(m).

       In the jurisdictions with prevailing local emergencies, self-effectuating extensions

may be filed. However, any declaration extending a local emergency beyond June 1,

2020, should provide supporting reasoning.2



2 If a docket number has been assigned to the judicial district for emergency purposes,
any further order concerning administrative directives or other matters associated with
the local judicial emergency should be captioned so as to indicate that docket number.
For convenience, declarations of emergency and associated local orders may be
transmitted via electronic mail to: Irene.Bizzoso@pacourts.us.


                      [531 & 532 Judicial Administration Docket - 3]
           II. The Safety of Judges, Court Staff, Court Users, and Others

      To the extent they are not already in place, all court leaders MUST IMPLEMENT

AND MAINTAIN procedures that restrict potential COVID-19 exposure which could

result from interactions of judges, court staff, and county agency staff among

themselves and with or among members of the public present at court facilities. Among

other measures, President Judges may restrict access to court facilities so that

appropriate social distancing can be maintained. To the degree practicable in light of

the necessity for some in-person appearances and proceedings, safety measures

should be employed that are as consistent as possible with the federal and state

executive guidance associated with countering the spread of the COVID-19 virus. To

the extent that hearings and conferences can be held in the presence of counsel only,

the courts SHALL PERMIT the parties’ physical presence to be excused. In all events,

any necessary in-person proceedings SHALL BE HELD in courtrooms designated by

the individual courts of common pleas to minimize person-to-person contact.

      Consistent with the previous guidance, and subject to the direction of President

Judges, all courts -- including magisterial district courts -- are encouraged to consider

deciding matters on the papers and/or to conduct court proceedings through the use of

advanced communication technologies,3 to the extent that constitutional requirements




3 Advanced communication technology includes, but is not limited to: systems providing
for two-way simultaneous communication of image and sound; closed-circuit television;
telephone and facsimile equipment; and electronic mail.           See Pa.R.J.A. No.
1952(A)(2)(e) & comment (citing Rule of Criminal Procedure 103 for the definition of
advanced communication technology).



                     [531 & 532 Judicial Administration Docket - 4]
can be satisfied. Any state or local rule that impedes a judge’s ability to utilize available

technologies to limit in-person contact is suspended through June 1, 2020.

       The Administrative Office of Pennsylvania Courts stands ready to provide

guidance to courts concerning local implementation of technological resources. In the

absence of a certification as provided in Part III of this Order, no proceeding should be

delayed solely on account of the present public health crisis that could reasonably be

conducted using available advanced communication technologies in a manner that is

consistent with constitutional requirements.


                III. Court Filings and Time Limitations and Deadlines

       The suspensions of time calculations and deadlines indicated in this Court’s

previous orders and in any order of an intermediate or local court SHALL REMAIN IN

EFFECT for the time specified in those orders. In all events, legal papers or pleadings

(other than commencement of actions where statutes of limitations may be in issue)

which are required to be filed between March 19, 2020, and May 8, 2020, generally

SHALL BE DEEMED to have been filed timely if they are filed by close of business on

May 11, 2020. Upon adequate notice, however, President Judges or presiding judges

may enforce deadlines prior to May 11, 2020, in the critical-functions arena.

       President Judges are HEREBY INVESTED with substantial discretion in

connection with the enforcement of time deadlines and are DIRECTED to ensure that

the enforcement of any deadline does not create an unreasonable risk to the health or

safety of court personnel, attorneys, court users, or the general public.

       Should any attorney or pro se litigant believe that the enforcement of a time

deadline or participation in any proceeding poses a significant danger to the health of

                      [531 & 532 Judicial Administration Docket - 5]
one or more persons, or that compliance or participation is unreasonable or impossible

in light of restrictions arising out of the Governor’s prevailing orders and directives, he or

she may file a certification detailing the reasons with the court having jurisdiction over

the litigation. Upon receipt of such a certification, the presiding judge SHALL SET a

deadline for responses and provide a reasonable opportunity to be heard to all parties.

       All courts SHALL PROVIDE FOR COURT FILINGS BY MEANS OTHER THAN

IN-PERSON DELIVERY WHENEVER POSSIBLE. Any state or local rule that impedes

such alternative means of filing is suspended through June 1, 2020.

       Attorneys are encouraged to conduct depositions remotely, via telephone,

videoconference, or similar means.       Absent articulable and specific concerns about

reliability or other relevant considerations, court reporters need not be present in the

same locations as witnesses and/or counsel.

       Depositions of and required appearances for doctors, nurses, or other healthcare

professionals who are substantially involved in responding to the COVID-19 public

health emergency ARE SUSPENDED for the duration of this Order.


                                       IV. Priorities

       The performance of critical court functions, ensuring that parties’ rights are

protected, remains of the highest priority. Consistent with this Court’s previous Orders,

such functions include:




                      [531 & 532 Judicial Administration Docket - 6]
                        A. Intermediate Courts

a. Election matters;

b. Children’s Fast-Track matters;

c. Matters credibly labeled as emergency filings; and

d. Any other function deemed by a President Judge to be critical

     consistent with constitutional limitations.


                       B. Courts of Common Pleas

a. Election matters;

b. Emergency bail review and habeas corpus hearings;

c. Gagnon I hearings;

d. Bench warrant hearings pursuant to Rule of Criminal Procedure 150;

e. Juvenile delinquency detention;

f. Juvenile shelter, adjudication and disposition, and permanency hearings;

g. Temporary protection from abuse hearings;

h. Emergency petitions for child custody or pursuant to any provision of the

     Juvenile Act;

i.   Emergency petitions for guardianship;

j.   Civil mental health reviews, see 50 P.S. §7302;

k. Emergency equity civil matters (injunctions and stays);

l.   Any pleading or motion relating to public health concerns and involving

     immediate and irreparable harm;




             [531 & 532 Judicial Administration Docket - 7]
           m. Commencement of a civil action, by praecipe for a writ of summons, for

                purposes of tolling a statute of limitations;4

           n. Any other function deemed by a President Judge to be critical consistent

                with constitutional requirements.


         C.     Magisterial District Courts, Philadelphia Municipal
                Court, Philadelphia Arraignment Court Magistrates and
                Pittsburgh Municipal Court, Arraignment Division
           a. Preliminary arraignments (bail setting) for bailable cases;

           b. Criminal case filings and subsequent processing;

           c.   Preliminary hearings for incarcerated persons only;

           d.    Issuance of search warrants;

           e.    Emergency protection from abuse petitions; and

           f.   Any other function deemed by a President Judge to be critical consistent

                with constitutional limitations.


                                       V. Open Courts

       In proceedings as to which a right to public and press access would otherwise

exist, provision must be made to ensure some reasonable means of access.                    For

example, with respect to a proceeding conducted using audio-visual means, such public

access may be effectuated during the proceeding by providing live-stream access, or by

making a recording available as soon as possible after the proceeding has been

concluded.



4 If a court of original jurisdiction is closed to filings, the alternative mechanism for filing
of an emergency praecipe in the Superior Court shall remain in place, as set forth in the
March 24, 2020 Order.


                        [531 & 532 Judicial Administration Docket - 8]
                                     VI. Jury Trials

       Jury trials, both criminal and civil, remain SUSPENDED and will be scheduled for

a date in the future by the courts. Local court leaders SHALL ASSESS options for

resumption of jury trials consistent with prevailing health-and-safety norms.


                                     VII. Payments

       Per the Orders of March 18 and April 1, 2020, in-person payments to Magisterial

District Courts were suspended, but payments could be accepted by mail, electronically

(online), or by telephone as permitted in the Magisterial District Court receiving the

payment. The effect of that Order is extended until May 11, 2020. To the extent that a

payor was or is entitled to a payment determination hearing under these Orders or the

extension provided herein, a missed payment or default SHALL NOT RESULT in the

issuance of an arrest warrant for failure to make payment, nor shall the non-payment

result in driving privileges being suspended, prior to such hearing.

       On and after May 11, 2020, payments should be accepted by mail, electronically

(online), or by telephone as may be permissible in the court receiving the payment, and

the use of such means is strongly encouraged. Payments may be made in person,

however, if other means are not available to the payor, as may be permissible in the

Magisterial District Court receiving the payment pursuant to authorization by the

President Judge.


                                    VIII. Prompt Trial

       Rule of Criminal Procedure 600(C) remains SUSPENDED in all judicial districts

through at least June 1, 2020. The purport of this directive is that the time period of the

statewide judicial emergency continuing through at least June 1, 2020, SHALL BE

EXCLUDED from the time calculation under Rule 600(C).             Nothing in this Order,


                      [531 & 532 Judicial Administration Docket - 9]
however, or its local implementation, shall affect a criminal defendant’s right to a speedy

trial under the United States and Pennsylvania Constitutions – albeit that the

circumstances giving rise to this Order and the suspension may be relevant to the

constitutional analysis.


                            IX. Children’s Fast Track Appeals

       This Court’s “Order Regarding Alternative Filing Procedure for Children’s Fast

Track Appeals,” dated March 27, 2020, SHALL REMAIN IN FULL FORCE AND

EFFECT through at least June 1, 2020. This Order approved the Superior Court’s

provision for filing children’s fast track appeals upon a certification that filing in the court

of original jurisdiction is impractical due to the closure of court facilities.


                           X. Guidance to Legal Professionals
       To the degree necessary, attorneys should counsel their clients that the public

health emergency can in no way be used to secure strategic advantage in litigation,

including by means of dilatory conduct. In such instances, it may be useful to explain

that the duties of a lawyer as advocate continue during the COVID-19 crisis, including

the duty to expedite litigation (Rule 3.2 of the Rules of Professional Conduct), the duty

of candor toward the tribunal (Rule 3.3 of the Rules of Professional Conduct), and the

duty of fairness to opposing party and counsel (Rule 3.4 of the Rules of Professional

Conduct).

       As previously prescribed with respect to Courts of Common Pleas, the Court

continues to AUTHORIZE AND ENCOURAGE use by legal professionals of advanced

communication technology to the greatest extent possible.                 In addition, updated

guidance has been provided by the executive branch explaining that:




                       [531 & 532 Judicial Administration Docket - 10]
             [A]lthough law offices remain generally closed and lawyers
             and staff should continue to perform all work remotely to the
             extent possible, lawyers and staff may access physical
             offices on a limited basis as necessary to render legal
             services that cannot practically be completed through the
             use of advanced communication technology, and which are
             being rendered to comply with a court directive or deadline,
             or to meet client needs that are critical to the client’s health
             or safety, including, but not limited to, matters of healthcare,
             incompetence, incapacitation, end-of-life decision making,
             government benefits necessary to sustain life and access
             healthcare and income, or legal functions necessary for the
             operation of government at all levels. Any in-person activity
             shall be subject to the Orders of Secretary of Health
             providing for building safety measures (issued April 5, 2020)
             and business safety measures (issued April 15, 2020),
             including any amendments, and related Department of
             Health guidance.
INDUSTRY     OPERATION      GUIDANCE,     Uploaded      by     Governor         Tom   Wolf,

https://www.scribd.com/document/452553026/UPDATED-4-30pm-April-27-2020-

Industry-Operation-Guidance (last visited April 28, 2020).5

      Lawyers accessing their offices for the purposes set forth above are expected to

comply with the Secretary’s Orders concerning building and worker safety. See supra

note 5.




5 The referenced Orders of the Secretary of Health are as follows: ORDER OF THE
SECRETARY OF THE PA. DEP’T OF HEALTH DIRECTING BUILDING SAFETY MEASURES (April 5,
2020),       https://www.governor.pa.gov/wp-content/uploads/2020/04/20200405-SOH-
Building-Safety-Measures.pdf (last visited April 28, 2020); and ORDER OF THE
SECRETARY OF THE PENNSYLVANIA DEPARTMENT OF HEALTH DIRECTING PUBLIC HEALTH
SAFETY MEASURES FOR BUSINESSES PERMITTED TO MAINTAIN IN-PERSON OPERATIONS (April
15, 2020), https://www.governor.pa.gov/wp-content/uploads/2020/04/20200415-SOH-
worker-safety-order.pdf (last visited April 28, 2020).


                     [531 & 532 Judicial Administration Docket - 11]
                            XI. Dispossession of Property

      Per this Court’s Orders of March 18 and April 1, 2020 -- in view of the economic

effects of the COVID-19 pandemic -- no officer, official, or other person employed by the

Pennsylvania Judiciary at any level is authorized to effectuate an eviction, ejectment, or

other displacement from a residence based upon the failure to make a monetary

payment through April 30, 2020. All terms of those Orders related to dispossession of

residences ARE EXTENDED until May 11, 2020, at which time the statewide

suspension of procedures related to dispossession of property SHALL CEASE. The

Court takes judicial notice that certain filings, charges, and acts relating to

dispossession will remain subject to temporary restraints on account of other directives,

including provisions of the federal Coronavirus Aid, Relief, and Economic Security Act.

See 15 U.S.C. §9058.




                     [531 & 532 Judicial Administration Docket - 12]